[Cite as Huntington Natl. Bank v. Coffman, 2014-Ohio-3743.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Huntington National Bank,                          :

                Plaintiff-Appellee,                :

v.                                                 :               No. 14AP-231
                                                               (C.P.C. No. 12CV010165)
Thomas F. Coffman et al.,                          :
                                                              (REGULAR CALENDAR)
                Defendants-Appellees,              :

(William R. Miller,                                :

                Defendant-Appellant).              :


                                          D E C I S I O N
                                   Rendered on August 28, 2014


                Timothy S. Rankin and Derek L. Graham, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} Appellant, William R. Miller ("Miller"), appeals from the judgment of the
Franklin County Court of Common Pleas confirming the Franklin County Sheriff's sale of
a foreclosed property and ordering distribution of the sale proceeds to the lienholders.
        {¶ 2} Miller's appeal relates to the trial court's August 26, 2013 decision and entry
denying Miller's motion for summary judgment and granting summary judgment in favor
of appellee, Huntington National Bank ("Huntington"). Miller argues that Huntington's
mortgage was defective and invalid because it contained an inaccurate legal description of
the subject property that was at odds with the street address of the property. In addition,
Miller notes that Huntington tried to re-record the mortgage to correct the erroneous
legal description, but failed to have the mortgage executed by the parties to the mortgage,
thus rendering the re-recorded mortgage void.
No. 14AP-231                                                                               2


      {¶ 3} Miller presents one assignment of error as follows:
               THE TRIAL COURT ERRED IN DENYING APPELLANT'S
               MOTION FOR SUMMARY JUDGMENT AND HOLDING
               THAT THE DEFENDANT/APPELLEE HUNTINGTON
               NATIONAL BANK'S NOVEMBER 2, 2007 MORTGAGE WAS
               VALID.

      {¶ 4} Huntington filed a complaint in foreclosure on August 12, 2012, after
defendant Thomas F. Coffman defaulted on a note held by Huntington and secured by a
first mortgage on Coffman's residence on Arlington Avenue in Columbus, Ohio. After
certain pleading deficiencies and mistakes, Huntington filed a motion to intervene as a
party-defendant relating to a Personal Credit Line Agreement secured by a mortgage
dated November 2, 2007 ("November Mortgage"). This appeal concerns the second
mortgage on the property.
      {¶ 5} Miller, claiming a judgment lien against the property, filed a cross-claim on
October 3, 2012, contending that his judgment lien filed January 12, 2012 had priority
over the allegedly defective November Mortgage.       Huntington and Miller both filed
motions for summary judgment. Huntington conceded that the metes and bounds legal
description on the mortgage was inaccurate although it included the correct parcel
number and street address.
      {¶ 6} The trial court found that the defect in the legal description of the property
on the mortgage did not render it invalid and that the mortgage at issue substantially
complied with Ohio law.
      {¶ 7} An appellate court reviews summary judgment under a de novo standard.
Reed v. Davis, 10th Dist. No. 13AP-15, 2013-Ohio-3742, ¶ 9. Summary judgment is proper
only when the parties moving for summary judgment demonstrate: (1) no genuine issue of
material fact exists; (2) the moving parties are entitled to judgment as a matter of law;
and (3) reasonable minds viewing the evidence most strongly in favor of the nonmoving
party could reach but one conclusion, and that conclusion is adverse to the nonmoving
party. Civ.R. 56; Todd Dev. Co., Inc. v. Morgan, 116 Ohio St. 3d 461, 2008-Ohio-87, ¶ 11;
Dresher v. Burt, 75 Ohio St. 3d 280 (1996).
      {¶ 8} Here, there is no dispute over factual issues; rather, the issue on appeal is
whether, as a matter of law, the inaccurate metes and bounds description on the
No. 14AP-231                                                                            3


November Mortgage caused the instrument to be so misleading that it did not provide
notice to third-parties such as Miller.
       {¶ 9} The leading federal case interpreting Ohio mortgage law requirements is
Argent Mtge. Co., LLC v. Drown (In re Bunn), 578 F.3d 487 (6th Cir.2009). In that case,
the mortgage had the correct street number and parcel number, but the legal description
of the property was completely missing. Bunn filed for bankruptcy, and the trustee
sought to avoid the mortgage. The court stated that:
               [S]ubstantive Ohio mortgage law does not appear to require a
               precise legal description of the mortgaged property. O.R.C. §
               5302.12 provides that a "mortgage in substance following the
               form set forth in this section, when duly executed in
               accordance with Chapter 5301. of the Revised Code, has the
               force and effect of a mortgage * * *." The statute then gives a
               brief form mortgage. The form requires only a "[d]escription
               of land or interest in land and encumbrances, reservations,
               and exceptions, if any."

 Id. at 490.

       {¶ 10} The court then declared that even without the metes and bounds legal
description, Ohio courts would likely hold that a purchaser would have knowledge that a
mortgage encumbered the property, and therefore a purchaser could not set aside the
mortgage. Id. at 489. The court noted that the documents provided not only the street
address, but also the tax identification number that applied to the entire parcel. That
number was identical to the number on the deed by which Bunn took title and, therefore,
the court concluded the trustee had constructive notice of the mortgage.
       {¶ 11} Miller has directed our attention to a number of federal bankruptcy court
and district court decisions distinguishing In re Bunn where the legal description on the
mortgage was not missing, but rather conflicted with the street address or other
descriptors listed in the mortgage. Bank of New York v. Sheeley, S.D.Ohio No. 3:13-cv-
136, 2014 WL 1233094 (Mar. 25, 2014) is one such recent case.
       {¶ 12} Sheeley involved the legal description of a vacant parcel at 2262 Ogden
Road in Wilmington, Ohio being switched with the legal description of a residential parcel
at 2292 Ogden Road. In Sheeley, the district court concluded that when the street address
on the mortgage conflicts with a more specific legal description incorporated by reference
No. 14AP-231                                                                             4


into the mortgage, the mortgage fails to provide constructive notice to a bona fide
purchaser of the encumbrance.
       {¶ 13} Similarly, in Stubbins v. Am. Gen. Fin. Servs., Inc. (In re Easter), 367 B.R.
608 (Bankr.S.D.Ohio 2007), a case predating In re Bunn, the mortgage at issue set forth
the correct street address and parcel identification number of the property, but the
mortgage contained the wrong legal description of the property. The bankruptcy court
held that the street address and parcel number did not put the trustee on notice of a
potential encumbrance, and that it was an unreasonable burden on a purchaser to have to
cross check all pieces of information on the mortgage when it contains a specific legal
description.
       {¶ 14} Ohio state court cases dealing with this issue have tended to follow the
analysis of In re Bunn and not that of Sheeley. In ABN AMRO Mtge. Group, Inc. v.
Jackson, 159 Ohio App. 3d 551, 2005-Ohio-297 (2d Dist.), the facts and procedural
posture of the case were different, but the issue was whether a property was sufficiently
described in the pleadings and whether the alleged deficiency in the legal description
deprived the court of jurisdiction over the property. The mortgage indicated the correct
street address of the property, and the complaint contained the permanent parcel number
of the property, but no legal description was attached to the mortgage or the complaint.
The court held that the permanent parcel number in conjunction with the street address
and recording information regarding other parties' liens on the property provided
sufficient notice that the property was subject to a foreclosure action.
         {¶ 15} In Fifth Third Mtge. Co. v. Brown, 8th Dist. No. 97450, 2012-Ohio-2205,
¶ 15, the court stated:
               In this case, it was not disputed that the mortgage was
               properly executed in compliance with R.C. 5301.01 and that
               the legal description provided in the mortgage contains the
               proper street address and parcel number for the property
               subject to the mortgage. Further, although the legal
               description in the mortgage did not contain the volume of the
               plat map, there is nothing that would suggest the legal
               descriptions provided did not embrace the same property or
               that uncertainty was created as to the property at issue.
No. 14AP-231                                                                               5


Similarly, in The Bank of N.Y. Mellon Trust Co., N.A. v. Loudermilk, 5th Dist. No. 2012-
CA-30, 2013-Ohio-2296, ¶ 32, the court found that the correct street mailing address and
auditor's permanent parcel number were included on the mortgage and it was clear from
the chain of title of the property what specific property was to be mortgaged.
       {¶ 16} Miller argues that all of these state cases are factually distinguishable
because none of them contained a legal description at variance with the street address and
parcel number. While true, that is not the key inquiry. We must determine whether the
mortgage record as a whole would serve to put a lien holder such as Miller or a purchaser
on notice of an otherwise valid mortgage or whether it is so inaccurate that it does not
constitute notice.
       {¶ 17} Ohio appellate courts are not bound by lower federal court opinions. State
v. Burnett, 93 Ohio St. 3d 419, 423-24 (2001); Coryell v. Bank One Trust Co. N.A., 101
Ohio St. 3d 175, 2004-Ohio-723, ¶ 15; State v. Billman, 7th Dist. No. 12 MO 3, 2013-Ohio-
5774, ¶ 34. At best, such decisions may be afforded some persuasive weight. Burnett at
424 ("We therefore conclude that we are not bound by rulings on federal statutory or
constitutional law made by a federal court other than the United States Supreme Court.
We will, however, accord those decisions some persuasive weight.").
       {¶ 18} In addition, we have not afforded the case of Votaw v. Ocwen Loan
Servicing, LLC (In re Votaw), 2012 WL 529242 (Bankr.N.D.Ohio 2012), any persuasive
weight.   That case involved an incorrect street address on the vesting deed and an
incorrect legal description. Votaw is a memorandum decision not intended for
publication or citation.
       {¶ 19} In conclusion, we find that despite an incorrect legal description, the correct
parcel number street address were sufficient to provide notice to anyone inquiring about
the property that it was subject to a mortgage. It was not so misleading that it did not
provide notice to third-parties such as Miller.
       {¶ 20} We therefore overrule the single assignment of error and affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                      CONNOR and LUPER SCHUSTER, JJ., concur.